DETAILED ACTION
This office action is in response to the instant application filed on 03/29/2021.
Claims 1-20 are pending of which claims 1, 10 and 20 are independent claims.
IDS, filed on 08/03/2021 and 09/27/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by WO  Pub. No. 2017165450.

Regarding claim 1: Chang discloses a  resource assignment method, comprising: receiving, by a terminal from a network device, a resource assignment indication used to indicate frequency domain resource assignment, wherein the resource assignment indication is used to indicate a plurality of first resource units assigned to the terminal and that the plurality of first resource units are categorized into one or more groups, and a quantity of first resource units in each group is a product of powers of 2, 3, and 5(WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction that limits the size of  DFT  of the SC-FDMA precoding operation, and  the limited values are which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values for m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
              (equation in see paragraph [0037]); and performing, by the terminal, discrete Fourier transform (DFT) based on the plurality of first resource units (WO2017165450 data published2017-09-28, see paragraph [0031] The PUSCHs for Long Term Evolved (LTE) communication can be based on SC-FDMA, where each symbol can be Discrete Fourier Transform (DFT) pre- coded in the frequency domain prior to subcarrier modulation and see paragraph  [0022],  a PDCCH uses control channel elements (CCEs) to convey the control information, where before mapped to resource elements, the PDCCH complex- valued symbols are first organized into quadruplets; each PDCCH is transmitted using one or more of these CCEs, where each CCE corresponds to nine sets of four physical resource elements known as resource element groups  (REGs); four Quadrature Phase Shift Keying (QPSK) symbols are mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition, and there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=l, 2, 4, or 8).

Regarding claim 2: Chang discloses the  method according to claim 1, wherein the plurality of first resource units assigned to the terminal satisfy C=M1+M2+...+Mi, wherein C is a total quantity of first resource units assigned to the terminal, i is a quantity of the groups, M1, M2, ..., and Mi each are a quantity of first resource units comprised in a corresponding group, and i is a positive integer greater than or equal to 2; and the performing, by the terminal, DFT based on the plurality of first resource units comprises: performing, by the terminal, DFT based on M1, M2, ..., and Mi first resource units separately (WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction on the number of RBs used for transmission, the values of m that are the product of a power of 2, 3 and 5 are only valid, the reason for this restriction is that the sizes of  DFT of the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m, and because the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the product of power of 2, 3 and 5, and because of this, values of m such as 7, 11, 14, 19, ... are not valid.

Regarding claim 3: Chang discloses the  method according to claim 2, wherein the terminal performs N1, N2, ..., and Ni point DFT based on M1, M2, ..., and Mi first resource units, respectively, wherein NI, N2, ..., and Ni are quantities of subcarriers corresponding to M1, M2, ..., and Mi first resource units, respectively WO2017165450, see paragraph [0037], the size of DFT is restricted  because the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5. The DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).

Regarding claim 4: Chang discloses the method according to claim 2, wherein when i=2, and values of M1 and M2 satisfy the following rule:M1 =kxa and M2=jxb, wherein k, j, a, and b are produce of powers of 2, 3, and 5. WO2017165450, see paragraph [0037], the size of DFT is restricted  because the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5 where m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
             where the formula for each value of ‘m’ for the respective cell, where M1 and M2 are generated  follow the same restriction, and the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).
  
Regarding claim 5: Chang discloses the  method according to claim 1, wherein the resource assignment indication comprises one or more pieces of resource assignment information, and each piece of the resource assignment information is used to indicate one set of first resource units (WO2017165450, see paragraph [0037], a DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).

Regarding claim 6: Chang discloses the  method according to claim 1, wherein the resource assignment indication is used to indicate one or more second resource units assigned to the terminal, and each second resource unit comprises some of the plurality of first resource units( WO2017165450, see paragraph [0037], resource assignment for a UE may be between two cells (dual cell assignment), and the resource for the UE is divided between these two cells and  DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).

Regarding claim 7: Chang discloses the  method according to claim 1, wherein the resource assignment indication is used to indicate one or more second resource units assigned to the terminal, and a quantity of first resource units comprised in each second resource unit is a product of powers of 2, 3, and 5(WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction on the number of RBs used for transmission, the values of m that are the product of a power of 2, 3 and 5 are only valid, the reason for this restriction is that the sizes of  DFT of the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m, and because the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the product of power of 2, 3 and 5, and because of this, values of m such as 7, 11, 14, 19, ... are not valid.

Regarding claim 8: Chang discloses the method according to claim 7, wherein when a plurality of second resource units are assigned to the terminal, and quantities of first resource units in at least two of the plurality of second resource units are different(WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction on the number of RBs used for transmission, the values of m that are the product of a power of 2, 3 and 5 are only valid, the reason for this restriction is that the sizes of  DFT of the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m, and because the result of 12m has to be the product of power of 2, 3 and 5, i.e., M1 and M2 are different from each other because an already assigned resource will not be duplicated for assignment since it is already assigned), and see paragraph[0030] uplink subframes can include 14 SC-FDMA symbols, wherein 2 symbols can be allocated for transmission of DM-RS and the remaining 12 symbols for data transmission on the PUSCH, and since dual cell communication is sought, the cells divide the data symbols between the two cells, into first and second resource set, and first and second resource set are different).

Regarding claim 9: Chang discloses the  method according to claim 6, wherein the resource assignment indication is used to indicate one or more sets of first resource units, each set of first resource units is: Rstart+l+s*P, wherein Rstart denotes an index of the 1st first resource unit in each set of first resource units, 1=0,1,2...L-1, l denotes a sequence number of a second resource unit, L denotes a quantity of second resource units assigned to the terminal, s=0,1,2...Y-1 or s=0,1,2...Z-1, s denotes a sequence number of a first resource unit in the second resource unit, Y or Z denotes a quantity of first resource units in the second resource unit, P denotes a quantity of first resource units that are on frequency domain resources and that are between two adjacent first resource units in one of the  second resource units,Y =                 
                    
                        
                            X
                        
                        
                            P
                        
                    
                     
                    ,
                     
                    Z
                    =
                     
                     
                    
                        
                            X
                        
                        
                            P
                        
                    
                
              and X denotes a quantity of first resource units corresponding to a transmission bandwidth of the terminal (WO2017165450 data published2017-09-28, see paragraph [0038] For a given time slot, the uplink reference signal sequences to use within a cell can be taken from one specific sequence group. The same group used for all slots may be known as a fixed assignment. On the other hand, if the group number u varies for all slots within a cell, it may be known as group hopping, where p=12 total slot symbol size or 6 a single slot symbol size, and X is the symbol index of a slot, the above equation generates a single value, where X mod P= generates all sequence either for a slot or combination of slot based on the value of P) .

Regarding claim 10: Chang discloses a resource assignment method, comprising: sending, by a network device to a terminal, a resource assignment indication used to indicate frequency domain resource assignment, wherein the resource assignment indication is used to indicate a plurality of first resource units assigned to the terminal and that the plurality of first resource units are categorized into one or more groups, wherein a quantity of first resource units in each group is a product of powers of 2, 3, and 5(WO2017165450 data published2017-09-28, see paragraph [0022], a PDCCH uses control channel elements (CCEs) to convey the control information; each PDCCH is transmitted using one or more of these CCEs, where each CCE corresponds to nine sets of four physical resource elements known as resource element groups (REGs); four Quadrature Phase Shift Keying (QPSK) symbols are mapped to each REG; the PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition; there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).  

Regarding claim 11: Chang discloses the  method according to claim 10, wherein the plurality of first resource units assigned to the terminal satisfy C=M1+M2+...+Mi, wherein C is a total quantity of first resource units assigned to the terminal, i is a quantity of the groups, M1, M2, ..., and Mi each are a quantity of first resource units comprised in a corresponding group, and i is a positive integer greater than or equal to 2(WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction on the number of RBs used for transmission, the values of m that are the product of a power of 2, 3 and 5 are only valid, the reason for this restriction is that the sizes of  DFT of the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m, and because the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the product of power of 2, 3 and 5, and because of this, values of m such as 7, 11, 14, 19, ... are not valid.

Regarding claim 12: Chang discloses the method according to claim 11, wherein when i=2, and values of M1 and M2 satisfy the following rule: M1=kxa and M2=jxb, where k, j, and b each produce of powers of 2,3, and 5 2017165450, see paragraph [0037], the size of DFT is restricted  because the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5 where m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
             where the formula for each value of ‘m’ for the respective cell, where M1 and M2 are generated  follow the same restriction, and the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).
  
Regarding claim 13: Chang discloses the  method according to claim 11, wherein the resource assignment indication comprises one or more pieces of resource assignment information, and each piece of the resource assignment information is used to indicate one set of first resource units(WO2017165450, see paragraph [0037], a DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).

Regarding claim 14: Chang discloses the  method according to claim 10, wherein the resource assignment indication is used to indicate one or more second resource units assigned to the terminal, and each second resource unit comprises some of the plurality of first resource units( WO2017165450, see paragraph [0037], resource assignment for a UE may be between two cells (dual cell assignment), and the resource for the UE is divided between these two cells and  DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m (the number 12 is represents 12 subcarriers in each RB); and because of the restrictions, the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the power of power of 2, 3 and 5, and from this, values of m such as 7, 11, 14, 19, ... are not valid because the product is equal to 72, corresponding to transmission bandwidths of 6 RB or more. Note that not all values of m are allowed, where m is the number of RBs used for transmission. The values of m that are the product of a power of 2, 3 and 5 are valid, as shown in Equation ( m =                 
                    
                        
                            2
                        
                        
                            0
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            3
                        
                        
                            1
                        
                        
                            ∝
                        
                    
                    x
                    
                        
                            5
                        
                        
                            2
                        
                        
                            ∝
                        
                    
                
               (equation in see paragraph [0037]).

Regarding claim 15: Chang discloses the  method according to claim 10, wherein the resource assignment indication is used to indicate one or more second resource units assigned to the terminal, and a quantity of first resource units comprised in each second resource unit is a product of powers of 2, 3, and 5(WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction on the number of RBs used for transmission, the values of m that are the product of a power of 2, 3 and 5 are only valid, the reason for this restriction is that the sizes of  DFT of the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m, and because the result of 12m has to be the product of power of 2, 3 and 5, it is implied that the number of RBs themselves be the product of power of 2, 3 and 5, and because of this, values of m such as 7, 11, 14, 19, ... are not valid.
 
Regarding claim 16: Chang discloses the  method according to claim 15, wherein when a plurality of second resource units are assigned to the terminal, quantities of first resource units in at least two of the plurality of second resource units are different(WO2017165450 data published2017-09-28, see paragraph [0037],  there is a restriction on the number of RBs used for transmission, the values of m that are the product of a power of 2, 3 and 5 are only valid, the reason for this restriction is that the sizes of  DFT of the SC-FDMA precoding operation are limited to values which are the product of powers of 2, 3 and 5; the DFT operation can span more than one RB, and because each RB has 12 subcarriers, the total number of subcarriers fed to the DFT will be 12m, and because the result of 12m has to be the product of power of 2, 3 and 5, i.e., M1 and M2 are different from each other because an already assigned resource will not be duplicated for assignment since it is already assigned), and see paragraph[0030] uplink subframes can include 14 SC-FDMA symbols, wherein 2 symbols can be allocated for transmission of DM-RS and the remaining 12 symbols for data transmission on the PUSCH, and since dual cell communication is sought, the cells divide the data symbols between the two cells, into first and second resource set, and first and second resource set are different)
 
Regarding claim 17: Chang discloses the  method according to claim 16, wherein the resource assignment indication is used to indicate one or more sets of first resource units, each set of first resource units is: Rstart+1+s*P, wherein Rstart denotes an index of the 1st first resource unit in each set of first resource units, 1=0,1,2...L-1, l denotes a sequence number of a second resource unit, L denotes a quantity of second resource units assigned to the terminal, s=0,1,2...Y-1 or s=0,1,2...Z-1, s denotes a sequence number of a first resource unit in the second resource unit, Y or Z denotes a quantity of first resource units in the second resource unit, P denotes a quantity of first resource units that are on frequency domain resources and that are between two adjacent first resource units in one of the Y =                 
                    
                        
                            X
                        
                        
                            P
                        
                    
                     
                    ,
                     
                    Z
                    =
                     
                     
                    
                        
                            X
                        
                        
                            P
                        
                    
                
              and X denotes a quantity of first resource units corresponding to a transmission bandwidth of the terminal WO2017165450 data published2017-09-28, see paragraph [0038] For a given time slot, the uplink reference signal sequences to use within a cell can be taken from one specific sequence group; the same group used for all slots may be known as a fixed assignment; on the other hand, if the group number u varies for all slots within a cell, it may be known as group hopping, where p=12 total slot symbol size or 6 a single slot symbol size, and X is the symbol index of a slot, the above equation generates a single value, where X mod P= generates all sequence either for a slot or combination of slot based on the value of P) .

Regarding claim 18: Chang discloses the  method according to claim 1, wherein the resource assignment indication is carried in a frequency domain resource assignment field in downlink control information DCI(WO2017165450 data published2017-09-28, see paragraph [0022], a DCI may be carried using PDCCH and a PDCCH may be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition; there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).  

Regarding claim 19: Chang discloses the  method according to claim 1, wherein information that is in the resource assignment indication and that is used to indicate the plurality of first resource units assigned to the terminal is carried in a frequency domain resource assignment field in DCI, and information that is in the resource assignment indication and that is used to indicate that the plurality of first resource units are categorized into one or more groups is carried in a newly added field in the DCI(WO2017165450 data published2017-09-28, see paragraph [0022], a PDCCH uses control channel elements (CCEs) to convey the control information; each PDCCH is transmitted using one or more of these CCEs, where each CCE corresponds to nine sets of four physical resource elements known as resource element groups (REGs); four Quadrature Phase Shift Keying (QPSK) symbols are mapped to each REG; the PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition; there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).  

Regarding claim 20: Chang discloses a terminal, comprising a transceiver and a processor, wherein the transceiver is configured to receive, from a network device, a resource assignment indication used to indicate frequency domain resource assignment,  the resource assignment indication is used to indicate a plurality of first resource units assigned to the terminal and that the plurality of first resource units are categorized into one or more groups, and  a quantity of first resource units in each group is a product of powers of 2, 3, and 5; and the processor is configured to perform discrete Fourier transform (DFT) based on the plurality of first resource units(WO2017165450 data published2017-09-28, see paragraph [0031] The PUSCHs for Long Term Evolved (LTE) communication can be based on SC-FDMA, where each symbol can be Discrete Fourier Transform (DFT) pre- coded in the frequency domain prior to subcarrier modulation and see paragraph  [0022],  a PDCCH uses control channel elements (CCEs) to convey the control information, where before mapped to resource elements, the PDCCH complex- valued symbols are first organized into quadruplets; each PDCCH is transmitted using one or more of these CCEs, where each CCE corresponds to nine sets of four physical resource elements known as resource element groups  (REGs); four Quadrature Phase Shift Keying (QPSK) symbols are mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition, and there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=l, 2, 4, or 8).
   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476